Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Neovasc implements targeted measures to conserve cash and focus on near-term revenue opportunities VANCOUVER, Dec. 8 /CNW/ - Neovasc Inc. (TSXV: NVC), a new specialty vascular device company, today announced a number of measures designed to focus on near term revenue opportunities and conserve cash, while continuing to support the product development activities most critical to broadening the company's product portfolio and increasing sales. The new measures include reducing the size of the company's direct sales force and relying more on distributors, as well as postponing selected R&D expenditures. The goal is to conserve cash while also providing for the continued development of the company's most promising new products and for continued product sales growth.
